Name: COUNCIL REGULATION (EEC) No 1543/93 of 14 June 1993 fixing the amount of the premium paid to producers of potato starch during the 1993/94, 1994/95 and 1995/96 marketing years
 Type: Regulation
 Subject Matter: agricultural structures and production;  foodstuff;  prices;  plant product
 Date Published: nan

 No L 154/4 Official Journal of the European Communities 25 . 6 . 93 COUNCIL REGULATION (EEC) No 1543/93 of 14 June 1993 fixing the amount of the premium paid to producers of potato starch during the 1993/94, 1994/95 and 1995/96 marketing years THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ( 1 ), Having regard to the opinion of the European Parliament (2 ), Having regard to the opinion of the Economic and Social Comittee (3 ), Whereas, on account of the special situation of potato starch and in particular the connection between the raw materials used for the preparation of starches and the interchangeability of such products, Article 8 of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ( 4 ) provides for all necessary measures to be taken in this sector; Whereas the specific structural constraints on the starch manufacturing sector warrant a corrective measure in favour of this sector; Whereas such compensation may be provided through the payment of an appropriate special premium; whereas the granting of such a premium in respect of the starch manufacturing sector must be conditional upon payment of the minimum price to the potato producer; Whereas the starch manufacturing industry in the Community should be given a clear indication of the premium level to be paid over a period of three marketing years, whilst however it is admitted that the Council must take measures if the normal production level is exceeded, HAS ADOPTED THIS REGULATION: Article 1 For the 1993/94 marketing year, Member States shall pay to producers of potato starch a premium of ECU 18,67 per tonne of starch produced. The same premium shall apply for the 1994/95 and 1995/96 marketing years provided that the total potato starch production has not exceeded the quantity of 1,5 million tonnes during one of two of the preceding marketing years . Should the quantity of 1,5 million tonnes be exceeded, the Council shall decide on what measures to take, in accordance with Article 43 (2 ) of the Treaty. Article 2 The granting of the premium shall be subject to the condition that the starch manufacturer has paid to the potato producer the minimum price specified in Article 8 of Regulation (EEC) No 1766/92 . Article 3 The detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 23 of Regulation (EEC ) No 1766/92 . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from the beginning of the 1993/94 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 June 1993 . For the Council The President B. WESTH 0 ) OJ No C 80, 20 . 3 . 1993, p. 5 . ( 2 ) OJ No C 150, 31 . 5 . 1993 . ( 3 ) OJ No C 129, 10. 5 . 1993 , p. 25 . (4) OJ No L 181, 1 . 7. 1992, p. 21 .